  Case 1:19-cr-00309-LO Document 5 Filed 10/22/19 Page 1 of 10 PageID# 10




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                       FILED                  1
                             EASTERN DISTRICT OF VIRGINIA                         IN OPENCnilBT               I
                                         Alexandria Division
                                                                                 OCT22
 UNITED STATES OF AMERICA
                                                                            CLEhK, U                   ^
        V.                                             No. I;I9CR309
                                                                               ALFXArKj-    \/- .-.r.,'/ RT

 SCOTT B. MACKENZIE.

        Defendant.



                                      PLEA AGREEMENT


       G. Zachary Terwilliger. United Stales Attorney for the Eastern District of Virginia;

Kimberly R. Pedersen. Assistant United States Attorney. Corey R. Amundson. Chief of the

United States Department of Justice Public Integrity Section; William .1. Gullotta and John P.

Taddei, Trial Attorneys; the defendant. Scott B. Mackenzie; and the defendant's counsel have

entered into an agreement pursuant to Rule 1 1 of the Federal Rules of Criminal Procedure. The

terms of the agreement are as follows:

       1.      Offense and Maximum Penalties

       The defendant agrees to waive indictment and plead guilty to a single count criminal

information charging the defendant with false statements, in violation of Title 18. United States

Code. Section 1001. The ma.ximum penalties for this ofTense are a maximum term of five(5)

years ot imprisonment, a line of $250,000 or not more than the greater of twice the gross gain

derived by any person from the offense or twice the gross loss to a person other than the

defendant resulting from the offense, full restitution, a special assessment pursuant to 18 U.S.C.
§ 3013. and a supervised release term of three (3) years. The defendant understands that this

supervised release term is in addition to any prison term the defendant may receive, and that a
Case 1:19-cr-00309-LO Document 5 Filed 10/22/19 Page 2 of 10 PageID# 11
Case 1:19-cr-00309-LO Document 5 Filed 10/22/19 Page 3 of 10 PageID# 12
Case 1:19-cr-00309-LO Document 5 Filed 10/22/19 Page 4 of 10 PageID# 13
Case 1:19-cr-00309-LO Document 5 Filed 10/22/19 Page 5 of 10 PageID# 14
Case 1:19-cr-00309-LO Document 5 Filed 10/22/19 Page 6 of 10 PageID# 15
Case 1:19-cr-00309-LO Document 5 Filed 10/22/19 Page 7 of 10 PageID# 16
Case 1:19-cr-00309-LO Document 5 Filed 10/22/19 Page 8 of 10 PageID# 17
Case 1:19-cr-00309-LO Document 5 Filed 10/22/19 Page 9 of 10 PageID# 18
Case 1:19-cr-00309-LO Document 5 Filed 10/22/19 Page 10 of 10 PageID# 19
